Citation Nr: 1310915	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  96-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for chronic fatigue syndrome.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability, to include cervical herniated disc.

3. Entitlement to service connection for gastritis with duodenitis.

4. Entitlement to service connection for pancreatitis.

5. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002.         

This matter comes to the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a May 2006 decision, the RO determined that new and material evidence has not been submitted to reopen a previously denied claim for service connection for fatigue.  Thereafter, a June 2007 rating decision denied claims for service connection for gastritis with duodenitis, pancreatitis, and gout.  The RO in June 2007 also denied a petition to reopen service connection for a herniated cervical disc.  

The Board recognizes that subsequent issuances by the RO through Supplemental Statements of the Case (SSOCs) regard the claim for service connection for a herniated cervical disc as if already reopened. That notwithstanding, the Board must determine whether to reopen the previously denied claim in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

A January 2012 travel Board hearing was held before the undersigned.  During the hearing, the Veteran was informed that the judge who had conducted the hearing of November 2001 had since retired from the Board, and the Veteran further indicated his assent that the January 2012 hearing represented a comprehensive hearing as to all issues presently on appeal.   

In April 2012, the issues on appeal were remanded by the Board for additional development.  In that decision, the Board also denied an evaluation higher than 10 percent for hepatitis B, with hiatal hernia, with GERD, granted an initial evaluation of 30 percent for a mood disorder is granted, effective February 11, 2009, and denied a compensable evaluation for hemorrhoids is.  In addition, the Board noted that, through April 2011 correspondence, the Veteran raised the issue of entitlement to service connection for the condition of sleep apnea.  As this claim had not yet been adjudicated by the RO, it was referred to the RO for appropriate action.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

    
FINDINGS OF FACT

1.  In a May 2004 decision, the RO denied a claim of entitlement to service connection for fatigue.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  However, the Veteran did not file a substantive appeal and the decision became final.

2.  The evidence received since the May 2004 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for chronic fatigue syndrome.

3.  In a May 2004 decision, the RO denied a claim of entitlement to service connection for herniated cervical disc.  The Veteran did not file a timely appeal with respect to this decision and it became final.

4.  Evidence received since the May 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability, to include herniated cervical disc.  

5.  A cervical spine disability, to include degenerative disc disease of the cervical spine and herniated cervical disc, has not been shown to have had its onset in active military service nor is such disability otherwise a result of active military service. 

6.  Gastritis with duodenitis has not been shown to have had its onset in active military service nor is such disability otherwise a result of active military service. 

7.  Pancreatitis has not been shown to have had its onset in active military service nor is such disability otherwise a result of active military service. 

8.  Gout has not been shown to have had its onset in active military service nor is such disability otherwise a result of active military service. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying a claim of entitlement to service connection for fatigue is a final decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).
	
2.  The evidence received subsequent to the May 2004 rating decision is new but not material, and the request to reopen the claims of entitlement to service connection for chronic fatigue syndrome is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2012).

3.  The May 2004 rating decision which denied service connection for herniated cervical spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

4.  The evidence received subsequent to the May 2004 rating decision is new and material; and the claim for service connection for herniated cervical spine is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2012).

5.  A cervical spine disability, to include herniated cervical spine, was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

6.  Gastritis with duodenitis was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

7.  Pancreatitis was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

8.  Gout was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in December 2005, and August and October 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claims, the Board notes that VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Notice with respect to these claims was provided in letters dated in December 2005 and August 2006.

In addition to the foregoing, the Board observes that a portion of the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with a VA examination in connection with his gastritis and cervical spine claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board notes that, unfortunately, the some of the Veteran's service treatment records are not associated with the claims folder.  In cases such as these, where service records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his new and material evidence claim for chronic fatigue syndrome.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

In this regard, the Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for gout and pancreatitis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has a current diagnosis of pancreatitis since filing his claim, and there is no material evidence indicating that his diagnosed gout has any link to his military service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and material evidence.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claims to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

A.  Chronic fatigue syndrome.

In a May 2004, the RO denied a claim of entitlement to service connection for fatigue.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  However, the Veteran did not file a substantive appeal and the decision became final.  The May 2004 RO found that complaints of fatigue were related to hepatitis B secondary to alcohol abuse.  There was no diagnosis of chronic fatigue syndrome. 

The evidence that has been added to the claims file since May 2004 consists of private and VA treatment records, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claims.  The medical records do not indicate that the Veteran has been diagnosed with chronic fatigue syndrome, and a VA examination report dated in February 2007 in connection with the Veteran's hepatitis B indicated no symptoms of fatigue.    

This evidence is new in that it had not previously been submitted.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record and does not indicate that the Veteran has a current diagnosis of chronic fatigue syndrome.  In other words, the evidence confirms facts that were previously of record at the time of the prior decision.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims, as it does not cure the defect of the lack of evidence of a nexus to service.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  
 
In addition, the Board notes that the Veteran's contentions, including in his treatment notes, as well as the lay statement submitted by the Veteran in connection with his claim, are insufficient to reopen the claim in this case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, the Board finds that the evidence added to the record since May 2004 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome.  As such, the Veteran's claim is not reopened; and the claim is denied.

B.  Herniated cervical disc.

In a May 2004 decision, the RO denied a claim of entitlement to service connection for herniated cervical disc.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in May 2004 found that there was no current pathology regarding the cervical spine.

The evidence that has been added to the Veteran's claims file since the May 2004 decision consists of private and VA treatment records, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claims.  The Veteran was also afforded a VA examination dated in April 2011.  The medical evidence indicates that the Veteran has been diagnosed with degenerative disc disease  of the cervical spine, but no herniation.  The April 2011 VA examiner found that this condition was not due to or the result of military service.  

This evidence is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's cervical spine, but find that it is it less likely that the Veteran's cervical spine disability is related to military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in May 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

III.  Service connection 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a cervical spine disability, gastritis, pancreatitis, and gout.

The Veteran's service treatment records indicate that he was treated in service for gastritis and pancreatitis secondary to alcohol.  He was also given a physical profile due to a history of herniated cervical disc.  

After service, the Veteran was diagnosed with gout and chronic gastritis.  He has also been diagnosed with degenerative disc disease of the cervical spine and found to have acute pancreatitis in December 2002.  Since December 2001, there has been no evidence of treatment for or a diagnosis of pancreatitis.  The post-service outpatient treatment records do not contain opinions regarding whether the Veteran's claimed disabilities are related to military service.

In order to determine whether the Veteran has gastritis or a cervical spine disability that is related to his active military service, the Veteran was afforded a VA examination dated in April 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner, after examining the Veteran found that gastritis with duodenitis condition was not found (CBC and H pylori negative 04/19/11 and UGI series 1992, 1996, and 2008 normal).  He was, however, diagnosed with degenerative disc disease of the cervical spine, C4-7.  Regarding whether these conditions are the result of the Veteran's military service, the examiner stated that the Veteran's herniated cervical spine and gastritis with duodenitis were less likely as not (less than 50 percent probability) caused by or a result of the Veteran's military service.  The examiner explained that a review of the Veteran's entire claims file showed that there was no documentation that the Veteran had any neck injuries as a result of a motor vehicle accident in June 1982.  He sustained lip lacerations.  Current MRI of the cervical spine showed degenerative disc disease of the cervical spine, no herniation.  With respect to gastritis, the examiner noted the Veteran's long history of alcohol intake, hepatitis B, and esophageal ulcer.  Upper gastrointestinal series in 1992, 1994, and 2008 showed no ulceration in stomach or duodenum.  Esophagus, stomach, and duodenum were all normal.  In sum, based on a review of the claims file, the examiner found that the Veteran's degenerative disc disease of the cervical spine, claimed as herniated cervical spine, was not due to or a result of military service.  The examiner also noted that the Veteran was diagnosed with chronic alcohol abuse, esophagitis, esophageal ulcer, cholelithiasis, hepatitis B, and hiatal hernia. The Veteran's H pylori was negative and complete blood count was normal; upper UGI in 1992, 1994, and 2008 were negative.  Therefore, there was no evidence to substantiate a current diagnosis of gastritis and duodenitis.

Based on the foregoing, the Board finds that entitlement to service connection for the Veteran's claimed disabilities is not warranted in this case.  Here, the Veteran has been diagnosed with gastritis, degenerative disc disease of the cervical spine, and gout.  While the April 2011 examiner indicated that the Veteran did not have gastritis and duodenitis, the Board notes that the Veteran was diagnosed with chronic gastritis in 2010, after his claim was filed.  Therefore, the Veteran is considered to have a diagnosis of this condition for purposes of his claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On the other hand, while the Veteran was diagnosed with acute pancreatitis in December 2002, there has been no diagnosis or treatment for this condition since the Veteran has filed his claim.  As such, the Board finds that there is no current diagnosis related to this condition.  Id.  And in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In addition, the medical evidence in this case does not link the Veteran's claimed conditions with his military service.  The Veteran's service records are silent for treatment of gout and his post-service record do not indicate any link between this condition and military service.  And the April 2011 VA examiner opined that degenerative disc disease of the cervical spine and gastritis with duodenitis were both less likely due to or a result of military service.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiner in this case to be most persuasive with respect to the cervical spine and gastritis claims, based as they were on examinations of the Veteran and his claims file.  In addition, the medical evidence with respect to gout does not support a finding of service incurrence and the evidence is negative for a current diagnosis of pancreatitis.

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's claimed disorders are complex medical questions, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such complex medical questions. 

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for chronic fatigue syndrome has not been received, and the appeal is denied. 

The claim of entitlement to service connection for herniated cervical disc is reopened.

Service connection for a cervical spine disorder, to include degenerative disc disease of the cervical spine herniated cervical disc, is denied.

Service connection for gastritis with duodenitis is denied.

Service connection for pancreatitis is denied.

Service connection for gout is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


